UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1981



RUGYA MOHAMED MUKHTAR,

                                                        Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-477-319)


Submitted:   May 28, 2004                  Decided:   June 17, 2004


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Mark C. Walters, Assistant Director, Mary Jane Candaux,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rugya Mohamed Mukhtar, a native and citizen of Sudan,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)     affirming,   without    opinion,   the   immigration

judge’s denial of her applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            In her petition for review, Mukhtar raises challenges to

the immigration judge’s determination that she failed to establish

her eligibility for asylum.           Specifically, she challenges the

immigration judge’s finding that she lacked credibility. To obtain

reversal of a determination denying eligibility for relief, an

alien    “must   show   that   the   evidence    [s]he   presented   was   so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Mukhtar fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that she

seeks.

            Additionally, we uphold the immigration judge’s denial of

Mukhtar’s request for withholding of removal.              The standard for

withholding of removal is more stringent than that for granting

asylum.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                 To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”          INS v. Cardoza-Fonseca, 480


                                     - 2 -
U.S. 421, 430 (1987).     Because Mukhtar fails to show that she is

eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          Mukhtar also claims that the Board erred in affirming the

decision of the immigration judge without opinion, after review by

a single Board member, in accordance with the procedure set out in

8 C.F.R. § 1003.1(e)(4) (2003).         To the extent that Mukhtar claims

that this procedure violated her rights under the Due Process

Clause, we find that this claim is squarely foreclosed by our

recent decision in Blanco de Belbruno v. Ashcroft, 362 F.3d 272

(4th Cir. 2004).     We further find that summary affirmance was

appropriate   in   this   case    under        the   factors     set   forth   in

§ 1003.1(e)(4).

          Accordingly,    we     deny    the    petition   for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                        - 3 -